Opinion by
Judge Lindsay:
The sale of the tract of land by Wells to Morris was certainly a sale in gross, but’ we are of opinion from the proof in the case, as to locality, value, price and of the conversations between the parties that they did not contemplate or intend to risk more than the usual rates of excess or deficit, although it is apparent that Morris did not expect, and that he had no right to expect that the tract contained full one hundred acres. But he certainly did not calculate that upon actual measurements it would be found that there were only sixty seven and one-half acres.
We are aware of no case like this in which a specific execution of a contract of sale has been enforced, where the deficit was as great as 33 per cent, of the estimated quantity of land sold.
There is nothing in this case to take it out of the general rule, and we cannot conclude that the chancellor erred in refusing to compel a specific execution of the contract.
His judgment must be therefore affirmed.